In a proceeding pursuant to section 466 (subd. [c]) of the Family Court Act to modify, with respect to support, a Mexican divorce decree, petitioner appeals from an order of the Family Court, Queens County, dated June 13, 1973, which, inter alla, fixed the amount of support and arrears to be paid by respondent. Order modified, on the law and the facts, by adding thereto a provision directing respondent to reimburse petitioner in the amount of $1,050 for her payment toward their son’s college tuition, with interest thereon from the dates of her payments. As so modified, order affirmed, without costs. Respondent agreed to pay college expenses and complete support for the son while he was in college. Thus, although petitioner was not entitled to support for the son while he was in college, she was entitled to reimbursement for amounts expended by her for the son’s college tuition, the obligation for which had been voluntarily assumed by respondent. The request for reimbursement for medical expenses was advanced for the first time in this court, although respondent had attempted to argue in the Family Court that in fact petitioner owed him money for medical expenditures. If petitioner believes she is entitled to be reimbursed by respondent for medical fees, her remedy, if she be so advised, lies in an application to the Family Court. Martuscello, Acting P. J., Latham, Cohalan, Brennan and Benjamin, JJ., concur.